IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert L. Holbrook; Abd’allah Lateef;             :
Terrance Lewis; Margaret Robertson;               :
National Association for the Advancement          :
of Colored People; NAACP Pennsylvania             :
State Conference; Philadelphia Branch of          :
the NAACP; University of Pennsylvania             :
Chapter of the NAACP; Progressive                 :
NAACP; and University of Pennsylvania             :
Chapter of Beyond Arrest: Rethinking              :
Systematic-Oppression,                            :
                                                  :
                            Petitioners           :
                                                  :
                    v.                            : No. 184 M.D. 2020
                                                  : Argued: November 9, 2020
Commonwealth of Pennsylvania; Thomas              :
W. Wolf, in his official capacity as              :
Governor of Pennsylvania; and Kathy               :
Boockvar, in her official capacity as             :
Secretary of the Commonwealth of                  :
Pennsylvania,                                     :
                                                  :
                            Respondents           :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge1
              HONORABLE MICHAEL H. WOJCIK, Judge (P.)
              HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                            FILED: January 14, 2021



       1
       This case was assigned to the opinion writer before January 4, 2021, when Judge Leavitt
completed her term as President Judge.
                 Before the Court are the preliminary objections (POs)2 of the
Commonwealth of Pennsylvania (Commonwealth), Thomas W. Wolf, in his official
capacity as Governor of Pennsylvania (Governor), and Kathy Boockvar, in her
official capacity as Secretary of the Commonwealth of Pennsylvania (Secretary)
(collectively, Respondents) to the petition for review seeking declaratory and
injunctive relief that was filed in our original jurisdiction pursuant to the Declaratory
Judgments Act (DJA)3 by Robert L. Holbrook (Holbrook), Abd’allah Lateef
(Lateef), Terrance Lewis (Lewis), Margaret Robertson (Robertson) (collectively,
Elector Petitioners), National Association for the Advancement of Colored People,
NAACP Pennsylvania State Conference, Philadelphia Branch of the NAACP,
University of Pennsylvania Chapter of the of NAACP, Progressive NAACP, and
University of Pennsylvania Chapter of Beyond Arrest (collectively, Organization
Petitioners). We sustain the POs and dismiss the petition for review.
                 On February 27, 2020, the petition for review was filed in which Elector
Petitioners and Organization Petitioners contest the manner in which state legislative
districts for the Pennsylvania General Assembly are determined pursuant to Article


       2
           As this Court has explained:

                        “In ruling on preliminary objections, the courts must accept
                 as true all well-pled facts that are material and all inferences
                 reasonably deducible from the facts.” “However, we ‘are not
                 required to accept as true any unwarranted factual inferences,
                 conclusions of law or expressions of opinion.’” “To sustain
                 preliminary objections, ‘it must appear with certainty that the law will
                 permit no recovery’ and ‘[a]ny doubt must be resolved in favor of the
                 non-moving party.’”

Brouillette v. Wolf, 213 A.3d 341, 350 n.9 (2019) (citations omitted).

       3
           42 Pa. C.S. §§7531-7541.
                                                    2
II of the Pennsylvania Constitution.4                 Specifically, Elector Petitioners and
Organization Petitioners assert that the apportionment for the legislative districts

       4
         Article II, Section 16 of the Pennsylvania Constitution states, in relevant part: “The
Commonwealth shall be divided into fifty senatorial and two hundred three representative districts,
which shall be composed of compact and contiguous territory as nearly equal in population as
practicable. Each senatorial district shall elect one Senator, and each representative district one
Representative.” Pa. Const. art. II, §16. In turn, Article II, Section 17 provides, in pertinent part:

               (a) In each year following the year of the Federal decennial census,
               a Legislative Reapportionment Commission shall be constituted for
               the purpose of reapportioning the Commonwealth. The commission
               shall act by a majority of its entire membership.

               (b) The commission shall consist of five members: four of whom
               shall be the majority and minority leaders of both the Senate and the
               House of Representatives, or deputies appointed by each of them,
               and a chairman selected as hereinafter provided. No later than 60
               days following the official reporting of the Federal decennial census
               as required by Federal law, the four members shall be certified by
               the President pro tempore of the Senate and the Speaker of the
               House of Representatives to the elections officer of the
               Commonwealth who under law shall have supervision over
               elections.

               The four members within 45 days after their certification shall select
               the fifth member, who shall serve as chairman of the commission,
               and shall immediately certify his name to such elections officer. . . .

               If the four members fail to select the fifth member within the time
               prescribed, a majority of the entire membership of the Supreme
               Court within 30 days thereafter shall appoint the chairman as
               aforesaid and certify his appointment to such elections officer. . . .

               (c) No later than ninety days after either the commission has been
               duly certified or the population data for the Commonwealth as
               determined by the Federal decennial census are available,
               whichever is later in time, the commission shall file a preliminary
               reapportionment plan with such elections officer.

(Footnote continued on next page…)
                                                  3
               The commission shall have thirty days after filing the preliminary
               plan to make corrections in the plan.

               Any person aggrieved by the preliminary plan shall have the same
               thirty-day period to file exceptions with the commission in which
               case the commission shall have thirty days after the date the
               exceptions were filed to prepare and file with such elections officer
               a revised reapportionment plan. If no exceptions are filed within
               thirty days, or if filed and acted upon, the commission’s plan shall
               be final and have the force of law.

               (d) Any aggrieved person may file an appeal from the final plan
               directly to the Supreme Court within thirty days after the filing
               thereof. If the appellant establishes that the final plan is contrary to
               law, the Supreme Court shall issue an order remanding the plan to
               the commission and directing the commission to reapportion the
               Commonwealth in a manner not inconsistent with such order.

               (e) When the Supreme Court has finally decided an appeal or when
               the last day for filing an appeal has passed with no appeal taken, the
               reapportionment plan shall have the force of law and the districts
               therein provided shall be used thereafter in elections to the General
               Assembly until the next reapportionment as required under this
               section seventeen.

                                                ***

               (h) If a preliminary, revised or final reapportionment plan is not
               filed by the commission within the time prescribed by this section,
               unless the time be extended by the Supreme Court for cause shown,
               the Supreme Court shall immediately proceed on its own motion to
               reapportion the Commonwealth.

Pa. Const. art. II, §17 (a)-(e), (h). See also Section 725(1) of the Judicial Code, 42 Pa. C.S. §725(1)
(“The Supreme Court shall have exclusive jurisdiction of appeals from final orders of the . . .
Legislative Reapportionment Commission.”).
                                                  4
violates the Equal Elections Clause of Article I, Section 5 of the Pennsylvania
Constitution,5 the Equal Population Mandate of Article II, Section 16 of the
Pennsylvania Constitution, and Section 1302(a)(1)(iii) of the statute known as the
Voter Registration Act,6 because prisoners housed in Pennsylvania State
Correctional Institutions are counted as residents of the legislative districts in which
they are incarcerated rather than the legislative districts in which they resided prior
to incarceration. Elector Petitioners and Organization Petitioners claim that this
“prison-based gerrymandering” artificially inflates the voting power of rural electors
in the legislative districts in which the Correctional Institutions are located, and
artificially deflates the voting power of urban electors in the legislative districts in
which fewer Correctional Institutions are located in violation of these constitutional
and statutory provisions.           Based on the foregoing, Elector Petitioners and
Organization Petitioners seek a declaration that the 2012 legislative reapportionment
plan (2012 Plan) promulgated by the Legislative Reapportionment Commission
(Commission) under Article II, Section 17 is unconstitutional and illegal and ask this
Court to permanently enjoin Respondents from enforcing the 2012 Plan and any
future reapportionment plan by the Commission that counts incarcerated people in
the same manner as the 2012 Plan.




       5
         Pa. Const. art. I, §5. Article I, Section 5 states: “Elections shall be free and equal; and
no power, civil or military, shall at any time interfere to prevent the free exercise of the right of
suffrage.”

       6
          25 Pa. C.S. §1302(a)(1)(iii). Section 1302(a)(1)(iii) provides: “For the purpose of
registration and voting, no individual shall be deemed to have gained a residence by reason of
presence or lost a residence by reason of absence in any of the following circumstances: . . . Being
in an institution at public expense.”
                                                 5
                In the POs,7 Respondents assert: (1) the Governor, the Secretary, and
the Commonwealth are not proper parties to this action; (2) the Commission is an
indispensable party to this action and Elector Petitioners’ and Organization
Petitioners’ failure to name the Commission and its members as respondents
deprives this Court of subject matter jurisdiction; (3) the allegation that the Governor
and the Secretary are responsible for “faithfully executing” and “carrying out” the
laws outlined in the petition for review are general, non-descriptive allegations of
purported executive duties and not allegations of state action, and the conclusory
allegation that the Commonwealth has “adopted, maintained and enforced” the 2012
Plan is incorrect as Article II, Section 17 specifies that the Commission adopts the
plan and the Supreme Court “maintains” the plan by determining whether a plan
“shall have the force of law” until the next reapportionment cycle; (4) all Petitioners’
request for a permanent, mandatory injunction requiring Respondents to reapportion
the legislative districts prior to the next reapportionment cycle is barred by sovereign
immunity; (5) Elector Petitioners’ and Organization Petitioners’ challenge to the
2012 Plan was filed more than 30 days after the Commission’s June 8, 2012 filing


      7
          Pa. R.C.P. No. 1028(a)(1), (4), and (5) states:

                (a) Preliminary objections may be filed by any party to any
                pleading and are limited to the following grounds:

                (1) lack of jurisdiction over the subject matter of the action or the
                person of the defendant;

                                                ***

                (4) legal insufficiency of a pleading (demurrer);

                (5) lack of capacity to sue, nonjoinder of a necessary party or
                misjoinder of a cause of action[.]
                                                  6
of the Plan in violation of Article II, Section 17(d)’s 30-day statute of repose; (6)
Elector Petitioners and Organization Petitioners lack standing to challenge the
legality of any future apportionment plan because their claims are not ripe, the
extraordinarily complex factual issues underlying a reapportionment is not well-
suited to a declaratory judgment action seeking injunctive relief, and the named
parties herein are not sufficiently adverse because the Commission apportions the
legislative districts and Respondents have no say in the counting methods used for
apportionment; and (7) this Court lacks jurisdiction over the objections to the 2012
Plan because Article II, Section 17(d) expressly states that any party aggrieved by a
final apportionment plan must file an appeal with the Supreme Court.
             As a preliminary matter, as this Court has explained:

                     Petitions for declaratory judgments are governed by
             the provisions of the [DJA]. Although the [DJA] is to be
             liberally construed, one limitation on a court’s ability to
             issue a declaratory judgment is that the issues involved
             must be ripe for judicial determination, meaning that there
             must be the presence of an actual case or controversy.
             Thus, the [DJA] requires a petition praying for declaratory
             relief to state an actual controversy between the petitioner
             and the named respondent.

                    Declaratory judgments are not obtainable as a
             matter of right. Rather, whether a court should exercise
             jurisdiction over a declaratory judgment proceeding is a
             matter of sound judicial discretion. Thus, the granting of
             a petition for a declaratory judgment is a matter lying
             within the sound discretion of a court of original
             jurisdiction. As the Pennsylvania Supreme Court has
             stated:

                   The presence of antagonistic claims indicating
                   imminent and inevitable litigation coupled with a
                   clear manifestation that the declaration sought will
                   be of practical help in ending the controversy are

                                          7
                       essential to the granting of relief by way of
                       declaratory judgment. . . .

                              Only where there is a real controversy may a
                       party obtain a declaratory judgment.

                             A declaratory judgment must not be
                       employed to determine rights in anticipation of
                       events which may never occur or for consideration
                       of moot cases or as a medium for the rendition of an
                       advisory opinion which may prove to be purely
                       academic.
Brouillette v. Wolf, 213 A.3d 341, 357-58 (Pa. Cmwlth. 2019) (citations omitted).
“[A]n action seeking declaratory judgment is not an optional substitute for
established or available remedies and should not be granted where a more
appropriate remedy is available.” Pittsburgh Palisades Park, LLC v. Pennsylvania
State Horse Racing Commission, 844 A.2d 62, 67 (Pa. Cmwlth. 2004) (citation
omitted).
               Upon review, it is clear that the POs should be sustained, and that the
petition for review filed in this matter should be dismissed. First, assuming that the
factual allegations in the petition are true, as we must, it is clear that the
Commonwealth is not a proper party to this action. As this Court has explained:

                      To this end, Pa. R.C.P. No. 2102(a)(2) provides
               that, while “[a]n action by the Commonwealth” may be
               brought in the name of “the Commonwealth of
               Pennsylvania,” an action against a “Commonwealth
               agency or party” generally may not. Citing Article I,
               Section 11 of the Pennsylvania Constitution[8] and 1



       8
         Pa. Const. art. I, §11. Article I, Section 11 states, in relevant part: “Suits may be brought
against the Commonwealth in such manner, in such courts and in such cases as the Legislature
may by law direct.”


                                                  8
                Pa. C.S. §2310,[9] the Official Note to Pa. R.C.P. No. 2102
                recognizes that there is “only” one exception: Where there
                is a cause of action against the Commonwealth generally
                and an express “right of action [against the
                Commonwealth generally] has been authorized by
                statute.” See also Finn v. Rendell, 990 A.2d 100, 105 (Pa.
                Cmwlth. 2010) (“The Court also notes that the
                Commonwealth government and its various agencies and
                officers are separate entities and that ‘the Commonwealth
                of Pennsylvania, itself, which is clearly not a
                Commonwealth agency, still enjoys absolute immunity
                pursuant to 1 Pa. C.S. §2310.’”) (citation omitted and
                emphasis in original).
Brouillette, 213 A.3d at 356 (emphasis omitted). Because Elector Petitioners and
Organization Petitioners10 have not cited a specific statutory provision waiving the

       9
           Section 2310 of Title 1 of the Pennsylvania Consolidated Statutes provides:

                        Pursuant to section 11 of Article I of the Constitution of
                Pennsylvania, it is hereby declared to be the intent of the General
                Assembly that the Commonwealth, and its officials and employees
                acting within the scope of their duties, shall continue to enjoy
                sovereign immunity and official immunity and remain immune
                from suit except as the General Assembly shall specifically waive
                the immunity. When the General Assembly specifically waives
                sovereign immunity, a claim against the Commonwealth and its
                officials and employees shall be brought only in such manner and
                in such courts and in such cases as directed by the provisions of Title
                42 (relating to judiciary and judicial procedure) or 62 (relating to
                procurement) unless otherwise specifically authorized by statute.

       10
           To the extent that Respondents challenge Organization Petitioners’ standing, that PO
should be sustained, and Organization Petitioners should be dismissed as a party petitioner in this
action. See, e.g., League of Women Voters of Pennsylvania v. The Commonwealth of Pennsylvania
(Pa. Cmwlth., No. 261 M.D. 2017, filed November 13, 2017) (order sustaining preliminary
objection challenging standing of League of Women Voters of Pennsylvania as a party petitioner
in an action seeking the reapportionment of federal congressional districts, citing “Erfer v.
Commonwealth, 794 A.2d 325, 330 (Pa. 2002) (holding that entity not authorized by law to
exercise right to vote in Commonwealth lacks standing to file political gerrymandering claims)”).
See also League of Women Voters v. Commonwealth of Pennsylvania, 178 A.3d 737, 741 n.3 (Pa.
(Footnote continued on next page…)
                                                  9
Commonwealth’s immunity from suit in this matter, this PO should be sustained,
and the Commonwealth should be dismissed as a party respondent in this action.
See, e.g., League of Women Voters v. The Commonwealth of Pennsylvania (Pa.
Cmwlth., No. 261 M.D. 2017, filed October 4, 2017) (order dismissing Respondent
Commonwealth of Pennsylvania from an action seeking the reapportionment of
federal congressional districts).11 See also Brouillette, 213 A.3d at 356 n.16 (“[A]ny
meaningful declaratory relief that this Court could provide must be directed to the
actions of some identifiable Commonwealth party that violated some identifiable
constitutional or statutory provision rather than to the Commonwealth generally.”).
               With respect to the misjoinder of the Governor and the Secretary, it
must be noted that the drafting of state legislative districts involves a different
process from that used to determine federal congressional districts. As the Supreme
Court has recognized, “Pennsylvania’s congressional districts are drawn by the state
legislature as a regular statute, subject to veto by the Governor.” League of Women
Voters v. Commonwealth of Pennsylvania, 178 A.3d 737, 742 (Pa. 2018). “By
contrast, the state legislative lines are drawn by [the] five-member [Commission]
pursuant to the Pennsylvania Constitution. See Pa. Const. art. II, §17.” Id. at 742
n.11. As a result, neither the Governor nor the Secretary had any part in the process
of adopting the 2012 Plan. Rather, as outlined above, the Commission adopted the
2012 Plan and, pursuant to Article II, Section 17(e), following any direct appeal to


2018) (“On November 13, 2017, the Commonwealth Court dismissed the League of Women
Voters from the case based on a lack of standing. On the presentations before us, see Petitioners’
Brief at 41 n.5, and given our resolution of this matter, we do not revisit that decision.”).

       11
          See, e.g., Pa. R.E. 201(b)(2) (permitting courts to take judicial notice of facts that may
be “determined from sources whose accuracy cannot reasonably be questioned”); Germantown
Cab Co. v. Philadelphia Parking Authority, 27 A.3d 280, 283 n.8 (Pa. Cmwlth. 2011) (taking
judicial notice of a Supreme Court docket in a case involving a similar point of law).
                                                10
the Pennsylvania Supreme Court,12 “the [2012 Plan] shall have the force of law and
the districts therein provided shall be used thereafter in elections to the General
Assembly until the next reapportionment as required under this section seventeen”
automatically as a matter of law. Pa. Const. art. II, §17(e).
              In the petition for review, Elector Petitioners and Organization
Petitioners merely allege that the Governor “is vested with the supreme executive
power of the Commonwealth of Pennsylvania and is responsible for taking care that
the law of Pennsylvania be faithfully executed”; that he “is responsible for faithfully
executing the Commonwealth’s legislative apportionment plans”; that under Article
VI, Section 3 (relating to the oath of office), he “is also responsible for enforcing
and faithfully executing Article I, Section 5 and Article II, Section 16 of the
Pennsylvania Constitution and has solemnly sworn an oath of office to ‘support,
obey and defend . . . the Constitution of this Commonwealth”; and that he “is
responsible for faithfully executing the residency standards of [Section 1302(a)(iii)
of the Voter Registration Act].” Petition for Review ¶75.
              Regarding the Secretary, Elector Petitioners and Organization
Petitioners merely allege that the Secretary “is the Commonwealth’s highest election
official and is responsible for the supervision and administration of the
Commonwealth’s elections and electoral process”; that, like the Governor, she “has
solemnly sworn an oath of office to ‘support, obey and defend . . . the Constitution
of this Commonwealth,’ including Article I, Section 5 and Article II, Section 16”;
and that she “is the Commonwealth official most clearly responsible for carrying out
Article I, Section 5’s command[s].” Petition for Review ¶76.

       12
          See, e.g., Holt v. 2011 Legislative Reapportionment Commission, 38 A.3d 711 (Pa. 2012)
(involving an appeal of the Commission’s 2012 Plan that was filed within the 30-day requirement
of Article II, Section 17(d)).
                                              11
               However, as this Court has explained:

                      With respect to the Department and Secretary
               Boockvar, we have noted that Commonwealth agencies
               and actors are proper parties in declaratory relief actions
               only when they have or claim an interest that would be
               affected by the declaration.          [Pennsylvania State
               Education Association v. Department of Education], 516
               A.2d 1308, 1310 (Pa. Cmwlth. 1986). In the present case,
               [p]etitioners attempt to show that [r]espondents have such
               an interest via three paragraphs of the petition for review.
               Turning first to paragraph twenty-three, [p]etitioners aver
               that the disputed [statute known as the Commonwealth’s
               Judicial Change of Name Act (Act), 54 Pa. C.S. §§701-
               705,] is a law of the Commonwealth. However, the mere
               fact that the Act is a law of the Commonwealth is
               insufficient to state a claim against [r]espondents
               Boockvar and the Department of State. See [1st Westco
               Corporation v. School District of Philadelphia], 6 F.3d
               108, 116 (3d Cir. 1993) (holding that, “If we were to allow
               [joinder of] Commonwealth Officials in this lawsuit based
               on their general obligation to enforce the laws of the
               Commonwealth, we would quickly approach the nadir of
               the slippery slope; each state’s high policy officials would
               be subject to defend every suit challenging the
               constitutionality of any state statute, no matter how
               attenuated his or her connection to it.”).
Porter v. Commonwealth (Pa. Cmwlth., No. 303 M.D. 2019, filed July 29, 2020),
slip op. at 7-8.13 Likewise, herein, the misjoinder POs should be sustained, and the
Governor and the Secretary should be dismissed as parties to the instant action.
               Moreover, and quite importantly, as outlined above, Article II, Section
17(b) provides: “The commission shall consist of five members: four of whom shall
be the majority and minority leaders of both the Senate and the House of


       13
           See Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code
§69.414(a) (“Parties may also cite an unreported panel decision of this Court issued after January
15, 2008, for its persuasive value, but not as binding precedent.”).
                                               12
Representatives, or deputies appointed by each of them, and a chairman selected as
hereinafter provided.” Pa. Const. art. II, §17(b). With respect to the Commission
that adopted the 2012 Plan, the Supreme Court outlined its composition as follows:

                   As required by Section 17, a reapportionment body
            was constituted in 2011, the year following the federal
            decennial census. See Pa. Const. art. II, § 17(a). That
            body, the [Commission], consists of five members, four of
            whom are specifically identified by the Constitution based
            upon their partisan leadership roles in the General
            Assembly: for this reapportionment, the members are the
            Senate Majority Leader (Dominic Pileggi (R)), the Senate
            Minority Leader (Jay Costa (D)), the House Majority
            Leader (Mike Turzai (R)), and the House Minority Leader
            (Frank Dermody (D)). See Pa. Const. art. II, § 17(b). On
            February 18, 2011, the President pro tempore of the
            Pennsylvania Senate and the Speaker of the Pennsylvania
            House of Representatives certified these four automatic
            members to serve on the 2011 [Commission]. . . . On the
            forty-fifth day after their certification, on April 4, 2011,
            the legislative members announced their failure to agree
            on the chairman of the [Commission], leaving the task of
            appointment to this Court. Fifteen days later, on April 19,
            2011, this Court appointed as [Commission] chairman the
            Honorable Stephen J. McEwen, Jr., President Judge
            Emeritus of the Superior Court of Pennsylvania. The
            Court’s prompt action afforded the [Commission] two
            additional weeks to perform its task. . . .

                   The U.S. Census Bureau had released 2010 census
            data to the Commonwealth on March 9, 2011. . . . This
            data was released well before the deadline provided by
            federal law. See 13 U.S.C. §141 (“basic tabulations of
            population of each other State, shall, in any event, be
            completed, reported and transmitted to each respective
            State within one year after the decennial census date,” i.e.,
            April 1, 2011).
Holt v. 2011 Legislative Reapportionment Commission, 38 A.3d 711, 719 (Pa.
2012).

                                         13
               If necessary, it is only these parties, or the Supreme Court acting in their
stead pursuant to Article II, Section 17(h), who may be constitutionally compelled
to correct any purported deficiencies with a reapportionment plan. Indeed, as the
Supreme Court has explained:

                      When, however, the legislature is unable or chooses
               not to act, it becomes the judiciary’s role to determine the
               appropriate redistricting plan. Specifically, while statutes
               are cloaked with the presumption of constitutionality, it is
               the duty of this Court, as a co-equal branch of government,
               to declare, when appropriate, certain acts unconstitutional.
               Indeed, matters concerning the proper interpretation and
               application of our Commonwealth’s organic charter are at
               the end of the day for this Court-and only this Court.
               [Pap’s A.M. v. City of Erie, 812 A.2d 591, 611 (Pa. 2002)]
               (noting the Supreme Court has the final word on the
               meaning of the Pennsylvania Constitution). Further, our
               Court possesses broad authority to craft meaningful
               remedies when required. Pa. Const. art. V, §§1, 2, 10;[14
               Section 726 of the Judicial Code,] 42 Pa. C.S. §726
               (granting power to “enter a final order or otherwise cause
               right and justice to be done”).
League of Women Voters, 178 A.3d at 822.
               It is undisputed that the Commission has long been disbanded, and that
the new legislative reapportionment commission will not be certified for a few
months hence. See Pa. Const. art. II, §17(b); Holt. It is equally undisputed that, as

       14
          Article V, Section 1 states, in relevant part: “The judicial power of the Commonwealth
shall be vested in a unified judicial system consisting of the Supreme Court, the Superior Court,
the Commonwealth Court, courts of common pleas, community courts, municipal courts in the
City of Philadelphia, such other courts as may be provided by law and justices of the peace.” Pa.
Const. art. V, §1. Article V, Section 2 provides, in pertinent part: “The Supreme Court [] shall be
the highest court of the Commonwealth and in this court shall be reposed the supreme judicial
power of the Commonwealth[.]” Pa. Const. art. V, §2. Finally, Article V, Section 10(a) states, in
pertinent part: “The Supreme Court shall exercise general supervisory and administrative
authority over all the courts and justices of the peace[.]” Pa. Const. art. V, §10.


                                                14
an intermediate appellate court, this Court is not empowered to direct our Supreme
Court to act in any particular manner. See Pa. Const. art. V, §2. As a result, it would
not be appropriate for this Court to grant any of the requested declaratory or
injunctive relief. See, e.g., Brouillette, 213 A.3d at 358 (“A declaratory judgment
must not be employed to determine rights in anticipation of events which may never
occur or for consideration of moot cases or as a medium for the rendition of an
advisory opinion which may prove to be purely academic.”).
               Accordingly, the POs are sustained and the petition for review is
dismissed.15

                                            MICHAEL H. WOJCIK, Judge

Judge Covey did not participate in the decision of this case.
Judge Crompton did not participate in the decision of this case.




       15
           Based on our disposition of the foregoing POs, we need not consider the remaining POs
filed in response to the petition for review.
                                              15
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Robert L. Holbrook; Abd’allah Lateef;      :
Terrance Lewis; Margaret Robertson;        :
National Association for the Advancement   :
of Colored People; NAACP Pennsylvania      :
State Conference; Philadelphia Branch of   :
the NAACP; University of Pennsylvania      :
Chapter of the NAACP; Progressive          :
NAACP; and University of Pennsylvania      :
Chapter of Beyond Arrest: Rethinking       :
Systematic-Oppression,                     :
                                           :
                        Petitioners        :
                                           :
                v.                         : No. 184 M.D. 2020
                                           :
Commonwealth of Pennsylvania; Thomas       :
W. Wolf, in his official capacity as       :
Governor of Pennsylvania; and Kathy        :
Boockvar, in her official capacity as      :
Secretary of the Commonwealth of           :
Pennsylvania,                              :
                                           :
                        Respondents        :

                                  ORDER


            AND NOW, this 14th day of January, 2021, the preliminary objections
of the above-named Respondents are SUSTAINED, and the petition for review is
DISMISSED.



                                      __________________________________
                                      MICHAEL H. WOJCIK, Judge